Citation Nr: 0613254	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  97-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for claimed bilateral 
carpal tunnel syndrome.  

3.  Entitlement to service connection for claimed aching 
joints, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a claimed right 
upper arm disorder.  

5.  Entitlement to service connection for claimed drowsiness, 
to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for claimed dyspnea, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a claimed throat 
disorder, to include as due to an undiagnosed illness.  

9.  Entitlement to an effective date prior to June 28, 1996, 
for a 10 percent evaluation for the service-connected 
residuals of perforation of the left tympanic membrane with 
tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1987 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The issues of service connection for aching joints, 
drowsiness, dyspnea and a throat disorder to include as due 
to an undiagnosed illness and service connection for an 
innocently acquired psychiatric disorder are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran is shown to have sustained a fracture of the 
right knee cap during a 1995 motor vehicle accident following 
his period of active service.  

2.  The veteran currently is not shown to have a right knee 
disorder to include the residual of knee cap fracture that is 
due to any event or incident of his active service.  

3.  The veteran is not shown to have developed carpal tunnel 
syndrome until after suffering post service injury.  

4.  The currently demonstrated carpal tunnel syndrome is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

5.  The currently demonstrated chronic arthralgia of the 
shoulder is not shown to be due to due to any event or 
incident in service.  

6.  The service-connected tinnitus is not shown to have been 
compensably disabling in the year preceding the date of 
receipt of his claim on June 28, 1996.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability 
to include residuals of a knee cap fracture due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  The veteran's disability manifested by bilateral carpal 
tunnel syndrome is not due to disease or injury that was 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

3.  The veteran is not shown to have a right upper arm 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

4.  An effective date prior to June 28, 1996, for a 10 
percent evaluation for the service-connected residuals of 
perforation of the left tympanic membrane with tinnitus is 
not assignable.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 
3.400(o)(2).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's claims were each submitted and 
initially considered several years prior to the enactment of 
VCAA.  Therefore, it was impossible to provide the veteran 
with preadjudication notification.  

The RO has provided the veteran with notification subsequent 
to the enactment of the VCAA.  This notification was 
contained primarily in letters dated July 2002, September 
2003, and January 2004, which specifically addressed the 
service connection and earlier effective date issues.  The 
notice included the type of evidence needed to substantiate 
the claims for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The September 2003 letter requested that the veteran submit 
any additional evidence he might wish to submit in support of 
his claims.  

Regarding the earlier effective date claim, the veteran was 
informed of the evidence required to substantiate his claim 
in a July 1997 Statement of the Case.  Although this was 
issued prior to passage of VCAA, the laws and regulations 
concerning effective dates are essentially unchanged since 
that time.  

Moreover, as this issue will be decided primarily on the 
basis of information already in the claims folder at the time 
an October 1996 rating decision initially assigned the 10 
percent evaluation, the Board finds that any failure to 
provide additional information is harmless.  

As the VCAA notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  For this reason, the veteran has not been 
prejudiced by the timing of the VCAA notices and no further 
development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Board notes that the veteran has 
been afforded several VA examinations in conjunction with his 
claims, and that voluminous VA and private medical records 
have been obtained.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met.  


Service Connection

The veteran asserts that he has developed several 
disabilities due to his duties during active service.  He 
notes that, as serving as a tank crewman, he sustained caused 
frequent minor traumas to the knee and shoulder, which he 
believes led to the development of his current disability.  

The veteran also notes that he was a loader on his tank, and 
that this involved repetitive motion, which he believes 
injured his wrists.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  


Right Knee

A careful review of the service medical records shows that 
the veteran was seen for complaints of knee pain on two 
occasions.  The initial occasion was in July 1988 when the 
veteran reported that the pain had been present for a week.  
There had been no trauma of the knee during the previous 72 
hours.  Crepitus was noted on examination, but the rest of 
the findings were normal.  The assessment was that of right 
knee pain.  

The veteran also was seen for complaints of back and right 
knee pain in January 1989.  The pain was worse with running 
or standing for long periods of time.  On examination, there 
was tenderness of the inferior lateral patellae and slight 
crepitus.  The range of motion was good, and the joint was 
stable.  The assessment included that of patellar femoral 
pain syndrome.  

The October 1991 discharge examination was negative for 
complaints or findings of right knee disability, and the 
lower extremities were noted to be normal.  The veteran 
answered "yes" to a history of swollen or painful joints on 
a Report of Medical History completed at this time, but he 
further indicated that this referred to his ankles.  

The post service medical records first show treatment for a 
right knee disability in March 1995 when the veteran was seen 
for injuries sustained in a motor vehicle accident.  The 
veteran required stitches in his knee, and an X-ray study 
revealed a fracture of the patella.  The assessment included 
that of motor vehicle accident with contusion of the right 
knee.  

The additional private and VA treatment records from 1995 
show that the veteran continued to receive treatment for the 
residuals of the March 1995 injury.  

The veteran underwent a VA examination of his joints in 
September 1995.  He reported having pain upon hyperflexion of 
his knee, but the remainder of the examination was normal.  

An X-ray study conducted at this time was negative.  A final 
diagnosis added to the examination report in October 1995 was 
that of no significant impairment of the right knee, and 
normal X-ray findings.  

The veteran underwent an additional VA joints examination in 
October 1997.  He reported constant dull pain in multiple 
joints.  The diagnoses included those of chronic arthralgia 
of the shoulders, elbows, wrists, hips, knees and ankles and 
a history of fracture of the patella in the right knee.  An 
October 1997 VA X-ray study of the right knee was normal.  

At an August 2000 VA examination, the examiner did not have 
the veteran's claims folder for review.  The veteran reported 
injuring his knees many times while driving a tank or doing 
physical training during active service, but not seeing any 
military doctor.  

The veteran said that, at the time of his 1995 accident, he 
was told he had an old fracture of his knee cap.  On 
examination, the veteran had full range of motion of his 
right knee.  The conclusions and diagnoses were negative for 
a right knee disability.  

The Board finds based on its review of the evidence of record 
that service connection for a right knee disorder is not 
warranted in this case.  

The service medical records do establish that the veteran was 
seen on two occasions for complaints of right knee pain.  The 
veteran was found to have crepitus.  However, it was no 
recorded information referable to a knee injury or fracture 
involving a knee cap fracture.  The discharge examination did 
not note a history of knee pain or injury.  

After discharge, the veteran was seen for right knee pain 
after he was involved in a motor vehicle accident in March 
1995.  These records show that he struck his knee on the 
dashboard and sustained an apparent fracture of the knee cap.  

The VA examination in 1997 found the veteran to have 
arthralgia of various joint, including the knees, and a 
history of a fracture of the patella of the right knee.  
Significantly, the VA examinations conducted since 1995 have 
all been negative for a current right knee X-ray changes 
involving the right knee.  

The Board further notes that the August 2000 VA examination 
indicates that the veteran reported being told at the time of 
his 1995 accident that the fracture of his knee was old.  
However, these statements are not confirmed by the medical 
records referable to the veteran's period of active service 
or subsequent thereto.  

As the claims folder was not available to be reviewed by the 
VA examiner in August 2000, the history apparently provided 
entirely by the veteran alone cannot provide a basis for 
finding that the veteran incurred a fracture of the patella 
prior to his 1995 accident.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Furthermore, the Board finds from its review of the entire 
record that, while the veteran clearly is shown to have 
sustained a right knee injury in 1995 after discharge, the 
medical evidence to support the veteran's assertions of 
having fracture residuals or other knee disability that are 
attributable to an injury or other event in service.  

Therefore, the Board finds the preponderance of the evidence 
to be against the veteran's claim.  Hence, service connection 
for a right knee disorder is not warranted.  


Carpal Tunnel Syndrome

The service medical records show that the veteran was seen 
for complaints of pain of the right wrist in June 1989.  The 
pain had started after the veteran was in a fall.  The 
assessment was that of rule out a ligamentous strain of the 
right wrist.  

The October 1991 discharge examination stated that the 
examination of the upper extremity and the neurologic 
examination were normal.  

The post service VA medical records dated in September 1993 
show that the veteran had begun experiencing problems with 
his right wrist.  He was noted to have begun work at a 
machine shop that involved repetitive motion.  

Undated VA records received with the 1993 VA treatment 
records note that the veteran used his hands all day on a 
press at work.  He had a history of carpal tunnel syndrome in 
his family.  

The additional VA medical records show that the veteran was 
seen in May 1994 with complaints of bilateral wrist pain and 
paresthesia of the hands and fingers for the previous two 
weeks.  He had begun a job in September 1993 which involved 
driving a payloader.  

The veteran said he had first experienced these pains in 1991 
while working in the motor pool in service.  The assessment 
was that of rule out carpal tunnel syndrome.  

The June 1994 records indicate that the veteran continued to 
complain of intermittent pain and weakness of his hands, 
wrists and forearms.  He said these symptoms had been present 
for years, but had increased over the past three weeks.  The 
impression was that of possible carpal tunnel syndrome.  

The additional June 1994 VA records reveal that an 
electromyogram showed bilateral carpal tunnel syndrome.  

The private records dated in September 1994 show that the 
veteran was seen for treatment of an injury to his right 
upper arm.  He was noted to have bilateral carpal tunnel 
syndrome at that time.  

The October 1994 VA therapy records show that the veteran 
said his hands felt okay.  The veteran was noted to have 
attended weekly therapy and to have been issued night 
splints.  The additional therapy was no longer required.  

The veteran was afforded a VA examination in September 1995.  
He said that he was told he had carpal tunnel syndrome from 
his work in civilian life following separation from service.  
On examination, there was minimal positive reaction to the 
Tinel's sign in either wrist.  

The private medical records from June 1996 show that the 
veteran presented to the emergency room for carpal tunnel 
syndrome evaluation.  He stated he was unable to continue his 
work due to pain, numbness and tingling of his wrists.  

At a September 1997 hearing, the veteran testified that he 
did not sustain any specific injury in service that he 
believed resulted in carpal tunnel syndrome.  He did not 
realize he had this disability until he was diagnosed with it 
in 1994 at a VA facility.  

The veteran testified that the problem might have begun due 
to shining his shoes in service.  He also believed that his 
duties in the tank, which included loading the gun, resulted 
in his problems.  

The veteran indicated that his current symptoms had begun 
during service, but he did not realize the cause of his pain 
until the 1994 diagnosis.  See Transcript.  

The veteran underwent an electromyography of both upper 
extremities at a VA facility in October 1997.  The 
interpretation was of moderately severe carpal tunnel 
syndrome, right being worse than the left.  

A July 1999 VA neurological examination was normal, except 
for documented right carpal tunnel syndrome.  

An August 2000 VA neurological examination found that the 
veteran had a relatively normal, nonfocal neurological 
examination except for complaints that indicate bilateral 
carpal tunnel syndrome.  An electromyograph conducted with 
this examination showed bilateral carpal tunnel syndrome, 
grade IV on the right, and grade III on the left.  

The February 2001 VA records include an assessment of 
bilateral carpal tunnel syndrome, no interval worsening.  

The October 2001 VA treatment records state that the veteran 
was experiencing ongoing symptoms of pins and needles 
affecting both hands for the previous seven to eight years.  
He did not recall any specific injury to his hands or wrists.  
The veteran stated that he was first tested for carpal tunnel 
syndrome in 1994.  

The veteran underwent surgery for right carpal tunnel release 
in November 2001.  He was scheduled for additional carpal 
tunnel surgery in April 2002.  

A November 2002 electromyography resulted in an impression of 
evidence of right carpal tunnel syndrome, and evidence of 
left carpal tunnel syndrome, more severe than right side.  An 
October 2003 study revealed moderate carpal tunnel syndrome.  

The records dated subsequent to 2003 show continued 
complaints and treatment for bilateral carpal tunnel 
syndrome.  

The Board finds that service connection for bilateral carpal 
tunnel syndrome is not warranted following its review of the 
entire record.  There is no competent evidence that relates 
the veteran's current disability to any event or incident of 
his period active service.  

The veteran has testified about having had wrist pain since 
1991, but these statements are not supported by the medical 
evidence of record.  The veteran was first found to have 
carpal tunnel syndrome in May 1994 after he was noted to have 
complained of pain after several weeks of repetitive movement 
due to work involving the hands.  

The medical records by themselves provide no basis for 
relating the claimed carpal tunnel syndrome to any specific 
injury or other event in the veteran's period of active 
service.  As noted, these records clearly show the onset of 
manifestations attributable to carpal tunnel syndrome due to 
demonstrated injury after service.  

The veteran contends that his carpal tunnel syndrome began 
due to shining his shoes and performing his duties in his 
tank during service, but as the veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Given the absence of medical evidence of carpal tunnel 
syndrome during service or for almost two years thereafter, 
and competent evidence relating the onset of any current 
disability to active service, service connection for carpal 
tunnel syndrome is denied.  


Right Upper Arm Disability

The medical records dated during the veteran's active service 
show that, in May 1991, he reported to the emergency room 
with complaints of right shoulder pain.  The veteran said 
that he had hurt his right shoulder two weeks before, but now 
experienced a sudden onset of right upper arm pain after 
throwing a football.  

On examination, there was slight tenderness noted with 
extension of the arm.  He retained good range of motion.  
There was poor hand grasp, but with poor effort.  The 
assessment was that of musculoskeletal pain.  

The service medical records show treatment for a contusion of 
the right bicep in August 1991.  The October 1991 discharge 
examination found that the upper extremities were normal.  

The post service medical records show that the veteran was 
seen in September 1994 for a right arm injury sustained while 
throwing a football.  His medical history included an old 
injury of the right shoulder.  

On examination, there was no deformity.  The veteran retained 
a full range of motion.  The impression was that of acute 
strain of the right arm.  

The veteran complained of having pain in his right shoulder 
at the September 1995 VA examination.  On examination, the 
veteran retained full range of motion of the right arm and 
shoulder.  

The veteran underwent an additional VA examination of his 
joints in October 1997.  The range of motion of the right 
shoulder was reduced.  The diagnoses included those of 
chronic arthralgia in the shoulders, elbows, wrists, hips, 
knees and ankles.  

A July 1999 VA examination found that there was no 
restriction of motion in the veteran's extremities.  

The records subsequent to July 1999 show continued complaints 
of generalized joint pain throughout the veteran's body.  
However, there is no additional treatment for a right 
shoulder disability as a residual of an injury in service.  

On review of the medical evidence, the Board finds that the 
veteran was seen on one occasion during service for right 
shoulder pain after throwing a football.  Tenderness was the 
only finding, and the veteran was assessed with having only 
musculoskeletal pain.  

Significantly, the remainder of the service medical records 
are negative for other related complaints or actual findings 
of pathology involving the right shoulder.  

The post service medical records show that the veteran was 
seen nearly three years after discharge for another apparent 
sports related injury manifested by soreness in his shoulder.  
Acute strain of the right shoulder was diagnosed.  A VA 
examination in 1995 revealed no right shoulder disability.  

As noted earlier, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich.  

In reaching this decision, the Board notes the October 1997 
diagnosis of chronic arthralgia of multiple joints, including 
the shoulders.  However, the medical evidence does not 
provide a basis for relating any disability demonstrated in 
this regard to any injury or event of the veteran's period of 
active service.  

Accordingly, the Board finds that service connection for a 
right shoulder disorder is not warranted.  


Earlier Effective Date

The veteran contends that a 10 percent evaluation should be 
paid for the period prior to June 28, 1996, for the service-
connected residuals of a perforation of the left tympanic 
membrane with tinnitus.  

The evidence in this regard shows that service connection for 
a healed left tympanic membrane perforation was established 
in a November 1992 rating decision.  A no percent evaluation 
was assigned, effective in December 1991.  However, the 
veteran did not file a timely appeal from that determination.  

The veteran's next applied for compensation on June 28, 1996.  
Based on the evidence, which included the findings of an 
August 1996 VA examination, service connection was granted 
for tinnitus, and an evaluation of 10 percent was assigned, 
effective on June 28, 1996.  

At the September 1997 hearing, the veteran testified that his 
tinnitus had been present ever since his injury in service.  
It had varied only in intensity, but had never stopped 
ringing.  See Transcript.  

Initially, the Board notes that the veteran did not submit a 
Notice of Disagreement with the November 1992 rating decision 
within the one year period required by law.  

Therefore, this decision is considered final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  

In cases involving reopened claims of service connection, the 
later of the date entitlement arose or date of claim would be 
for application.  Thus, in this case, the effective date 
regulations dealing with claims for increased disability 
compensation would provide the only basis for the assignment 
an earlier date in this case.  

An earlier effective date would be assignable if it was 
factually ascertainable that an increase in disability had 
occurred within the year prior to the receipt of the 
veteran's claim for increase.  Otherwise, given the facts 
discussed hereinabove, the effective date can be no earlier 
than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

The earliest post service evidence to confirm that the 
veteran had compensably disabling service-connected was the 
August 1996 VA examination.  This was conducted after the 
receipt of the veteran's claim on June 28, 1996.  

According, in accordance with the applicable regulations, an 
effective date earlier than the receipt of his claim cannot 
be assigned.  His claim was received on June 28, 1996, which 
is the same effective date that was assigned by the RO.  



ORDER

Service connection for a right knee disorder is denied.  

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for a right upper arm disorder is denied. 

An effective date prior to June 28, 1996, for a 10 percent 
evaluation for the service-connected residuals of perforation 
of the left tympanic membrane with tinnitus, is denied.  




REMAND

The veteran contends that he has developed aching joints, 
drowsiness, dyspnea and a throat disorder due to undiagnosed 
illnesses.  

A review of the record indicates that the veteran's 
complaints of aching joints, drowsiness, dyspnea, and a 
throat disability have on occasion received diagnoses, but on 
other occasions have been attributed to Gulf War syndrome.  

In addition, the veteran's physical and psychiatric 
examinations have stated that the veteran voices many somatic 
complaints.  The Board finds that additional examinations to 
determine whether or not the veteran's complaints are somatic 
or have physical bases are required.  

Furthermore, if the examinations indicate that the veteran's 
complaints have a physical cause, it must be determined 
whether or not the veteran's claimed disabilities have 
diagnoses, or are part of an undiagnosed illness.  

The veteran argues that he has developed PTSD as a result of 
his experiences during the Persian Gulf War.  

A review of the veteran's records shows that he served as an 
armor crewman.  He had service in Southwest Asia, and his 
awards and decorations include the Southwest Asia Service 
Medal with two Bronze Service Stars.  

The veteran's most consistently claimed stressors include 
having his tank run over and explode a mine during the Gulf 
War.  This did not result in any casualties or serious damage 
to the tank.  He also states that an event in which he almost 
shot an Iraqi soldier who was surrendering is a stressor.  

The Board notes that while these events are not verified and 
probably unverifiable, they are consistent with the duties of 
an armor crewman.  Therefore, the events claimed by the 
veteran as stressors are plausible.   

The veteran's psychiatric records contain many diagnoses, 
including adjustment disorder, a psychotic disorder, a 
personality disorder, depression, a bipolar disorder, and 
schizophrenia.  

As for PTSD, various examiners have stated that the veteran 
does not have PTSD, that he has it on a partial basis, and 
that he has combat related PTSD.  However, none of the 
examiners who have diagnosed PTSD have specifically linked 
the veteran's claimed stressors to his disability.  

The Board finds that an additional VA psychiatric examination 
is required in order to assist in determining whether any of 
the veteran's claimed disabilities are somatic in nature, his 
current psychiatric diagnosis, and, if the diagnoses include 
PTSD, whether this is related to his claimed stressors.  

Therefore, the Board finds that these matters must be 
REMANDED to the RO for the following action: 

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, as well as a copy of 
this entire remand.  During the 
examination for PTSD, the veteran's 
specific stressors should be identified 
and listed in the examination report.  
After the examination and review of the 
record, the examiner should attempt to 
express the following opinions:  

1) Does the veteran's current psychiatric 
diagnoses include PTSD?  If yes, is it as 
likely as not that this disability is 
related to one of the specific stressors 
identified by the veteran?  If so, please 
identify the stressor.  

2) If the veteran does not have a current 
diagnosis of PTSD, does he have a current 
diagnosis of any other acquired 
psychiatric disability?  If yes, please 
state the diagnosis and indicate whether 
it is as likely as not that this 
disability was incurred due to active 
service.  

3) Do the veteran's psychiatric 
disabilities include a somatic disorder?  
If yes, please identify which of the 
veteran's physical complaints are somatic 
in nature.  Also, is it as likely as not 
that the somatic disorder was incurred 
due to active service? 

2.  After the completion of the 
psychiatric examinations, the veteran 
should be afforded a VA examination(s) to 
determine the nature and diagnoses (if 
any) of his claimed disabilities of the 
joints, drowsiness, dyspnea, and the 
throat, including as undiagnosed 
illnesses.  Any examinations by 
specialists that may be required should 
be scheduled.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to each 
examiner for review in conjunction with 
the examination.  All psychiatric 
examinations and testing obtained in 
conjunction with this remand must be 
included.  

After completion of the examination and 
review of the medical records, the 
examiner or appropriate examiners should 
attempt to express the following 
opinions: 

1) Is there a conclusive 
pathophysiological or etiological basis 
to explain the veteran's complaints of 
aching joints?  a) If yes, then please 
provide the diagnosis, and state whether 
it is as likely as not that this 
disability is related to the veteran's 
active service.  b) If no, please 
indicate whether it is as likely as not 
that the veteran's disability is the 
result of a medically unexplained chronic 
multisymptom illness.  c) If no, please 
indicate whether it is as likely as not 
due to somatic complaints.  If necessary, 
consult with the veteran's psychiatric 
examiners prior to expressing an opinion.  

2) Is there a conclusive 
pathophysiological or etiological basis 
to explain the veteran's complaints of 
drowsiness?  a) If yes, then please 
provide the diagnosis, and state whether 
it is as likely as not that this 
disability is related to the veteran's 
active service.  b) If no, please 
indicate whether it is as likely as not 
that the veteran's disability is the 
result of a medically unexplained chronic 
multisymptom illness.  c) If no, please 
indicate whether it is as likely as not 
due to somatic complaints.  If necessary, 
consult with the veteran's psychiatric 
examiners prior to expressing an opinion.  

3) Is there a conclusive 
pathophysiological or etiological basis 
to explain the veteran's complaints of 
dyspnea?  a) If yes, then please provide 
the diagnosis, and state whether it is as 
likely as not that this disability is 
related to the veteran's active service.  
b) If no, please indicate whether it is 
as likely as not that the veteran's 
disability is the result of a medically 
unexplained chronic multisymptom illness.  
c) If no, please indicate whether it is 
as likely as not due to somatic 
complaints.  If necessary, consult with 
the veteran's psychiatric examiners prior 
to expressing an opinion.  

4) Is there a conclusive 
pathophysiological or etiological basis 
to explain the veteran's complaints of a 
throat disability?  a) If yes, then 
please provide the diagnosis, and state 
whether it is as likely as not that this 
disability is related to the veteran's 
active service.  b) If no, please 
indicate whether it is as likely as not 
that the veteran's disability is the 
result of a medically unexplained chronic 
multisymptom illness.  c) If no, please 
indicate whether it is as likely as not 
due to somatic complaints.  If necessary, 
consult with the veteran's psychiatric 
examiners prior to expressing an opinion.  

The reasons and bases for all opinions 
should be expressed by all examiners.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


